DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being Gleich et al  (US 20100305269). 

Gleich teaches the glass fibers in the strands 10 having been sized with a sizing composition comprising 2-oxo-N-(3-(triethoxysilyl)propyl)azepane-1-carboxamide, formed from the reaction of 1.1 eq. of caprolactam  with 1.0 eq. of 3-isocyanatopropyltriethoxysilane at 80-100° C. Organotin catalyst (e.g. dibutyltin dilaurate) may be used to significantly improve the reaction rate. (see 0023 and 0036).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gleich et al  (US 20100305269)  as applied to claims 1, 2 and 6 above, and further in view of Wakabayashi et al (US 20070299214).
Gleich fails to teach organotin catalyst other than dibutyltin dilaurate and titanate-based catalyst.

Wakabayashi discloses a curable composition, comprising:
(A) one or more organic polymers having a reactive silicon-containing group, and (B) a silanol condensation catalyst (see claim 1).

The catalyst may include titanium compounds and organic tin compounds (see claim 24), such as dibutyltin dilaurate, tetrabutyl titanate and dibutyltin dimethoxide (see 0135).

The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ,  325 U.S. at 335, 65 USPQ at 301, see also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) and MPEP 2144.07.


Regarding titanates, Wakabayashi additionally teaches that in order to decrease in a load onto the environment, the curable composition is preferably does not contain the above-mentioned organic tin-based compound (see 0136).

Therefore, it would have been obvious to a person of ordinary skills in the art to use titanate catalyst instead of tin-based one in order to decrease in a load onto the environment.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765